Detailed Action
This action is in response to Applicant's communications filed 30 November 2021.
Claim(s) 1, 11, 14, 17, and 28-29 was/were amended.  Claim(s) 10 and 23 was/were cancelled.  No claims were withdrawn.  No claims were added.  Therefore, claims 1-9, 11-22, and 24-29 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
The following is an examiner's statement for allowance: Claims 1-9, 11-22, and 24-29 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination, fairly disclose the limitations of the claimed invention including at least:

From Independent Claim 1:
A computer-implemented method for optimizing operations of one or more computing devices having one or more processing units, the method comprising:
receiving, as inputs to a first set of one or more deep neural networks (DNNs), at least one of computing environment data selected from a group consisting of:
1) sensor data corresponding with operation of one or more of the computing devices,

3) DNN data corresponding with DNN outputs generated by one or more DNNs involved in managing operations of the one or more computing devices; and
4) any combination of 1), 2), and 3);
applying one or more DNNs to the first set of inputs to generate a first set of one or more DNN outputs based on one or more relationships between the received inputs, the one or more DNNs including a first set of DNN parameters learned using one or more computing workloads;
receiving a second set of one or more DNN parameters to be applied to received inputs; and
providing the first set of DNN outputs, generated by application of the one or more DNNs, as one or more signals, at least one signal selected from a group consisting of:
i) control signals for managing one or more operations of one or more of the computing devices;
ii) predictions for use in generating control signals for managing one or more operations of the computing devices, the predictions corresponding to a future state of one or more of the computing devices;
iii) warnings indicating that a predicted future state of one or more components of the one or more computing devices deviates more than a threshold deviation level from an acceptable state;

v) any combination of i), ii), iii), and iv);
whereby the one or more signals are provided to the one or more computing devices to enhance performance, efficiency, and/or security of one or more of the computing devices.

From Independent Claim 14:
A computer-implemented method, for optimizing operations of one or more computing devices having one or more processing units, the method comprising:
receiving, as inputs to a first set of one or more deep neural networks (DNNs), at least one of computing environment data selected from a group consisting of:
1) sensor data corresponding with operation of one or more of the computing devices,
2) processing data corresponding with a set of one or more instructions received at one or more of the processing units for execution by the one or more processing units, 
3) DNN data corresponding with DNN outputs generated by one or more DNNs involved in managing operations of the one or more computing devices; and 
4) any combination of 1), 2), and 3); 
applying one or more DNNs to the first set of inputs to generate a first set of one or more DNN outputs based on one or more relationships between the received inputs, 
providing the first set of DNN outputs, generated by application of the one or more DNNs, as one or more signals, at least one signal selected from a group consisting of:
i) control signals for managing one or more operations of one or more of the computing devices;
ii) predictions for use in generating control signals for managing one or more operations of the computing devices, the predictions corresponding to a future state of one or more of the computing devices;
iii) warnings indicating that a predicted future state of one or more components of the one or more computing devices deviates more than a threshold deviation level from an acceptable state:
iv) a second set of one or more inputs to the first set of DNNs and/or to a second set of one or more DNNs involved in managing operations of the one or more computing devices for generation of a second set of one or more DNN outputs; and
v) any combination of i), ii), iii), and iv);
whereby the one or more signals are provided to the one or more computing devices to enhance performance, efficiency, and/or security of one or more of the computing devices, 
wherein the one or more DNNs are applied using a first core of a processing unit, and the at least one signal includes at least one control signal for a second core of the processing unit.


A system for optimizing processing operations of one or more computing devices, the system comprising:
a first computing device having a first hardware processing unit and a first deep neural network (DNN) configured to:
receive at least one DNN input selected from a group consisting of:
a. sensor data corresponding with operation of: (i) the first computing device, (ii) a second computing device with which the first computing device is communicatively coupled, or (iii) both (i) and (ii),
b. processing data corresponding with one or more instructions received at: (i) the first hardware processing unit, (ii) a second processing unit of the second computing device, or (iii) both (i) and (ii),
c. DNN data corresponding with one or more outputs from: (i) the first DNN, (ii) a second DNN, or (iii) both (i) and (ii), and
d. any combination of 1), 2), and 3); and
provide one or more DNN outputs based on one or more relationships between inputs received by the first DNN;
wherein the system is configured to optimize, based on the DNN outputs, one or more operations of: (i) the first hardware processing unit, (ii) the second processing unit, or (iii) both (i) and (ii) by enhancing performance, efficiency, and/or security of one or more of the computing devices; and 
wherein one or both of the first and second DNNs uses a first set of DNN parameters, and wherein the system is further configured to feed a second set of DNN 

From Independent Claim 28:
A non-transitory computer-readable medium tangibly comprising computer program instructions, which, when executed by a processor, causes the processor to at least:
receive one or more inputs corresponding to an operation of one or more computing devices;
apply one or more deep neural networks (DNNs) to the one or more inputs to generate one or more DNN outputs based on one or more relationships between inputs received, wherein the DNN includes a first set of learned DNN parameters corresponding to processor behavior under one or more computing workloads;
receiving a second set of one or more DNN parameters to be applied to received inputs; and
provide the one or more DNN outputs as one or more signals selected from a group consisting of: 
i) control signals for managing one or more operations of one or more of the computing devices; 
ii) predictions for use in generating control signals for managing one or more operations of the computing devices, the predictions corresponding to a future state of one or more of the computing devices; 

iv) inputs to one or more DNNSs involved in managing operations of the one or more computing devices; and 
v) any combination of i), ii), iii), and iv);
whereby the signals enhance performance, efficiency, and/or security of one or more of the computing devices.

From Independent Claim 29:
A computer-implemented method for managing processing operations of one or more computing devices having one or more processing units, the method comprising:
providing, as inputs to a first set of one or more deep neural networks (DNNs), computing environment data selected from a group consisting of:
1) sensor data corresponding with operation of one or more of the computing devices,
2) processing data corresponding with a set of one or more instructions received at one or more of the processing units for execution by the one or more processing units,
3) DNN data corresponding with DNN outputs from (i) the first set of DNNs, (ii) a second set of one or more DNNs, or (iii) both (i) and (ii), and
4) any combination of 1), 2), and 3):

optimizing operations of one or more of the processing units based on the first set of DNN outputs from the first set of DNNs, whereby outputs that affect processor operations using the first set of DNNs enhances performance, efficiency, and/or security of one or more of the computing devices; and 
wherein one or both of the first and second DNNs uses a first set of DNN parameters, and wherein the system is further configured to feed a second set of DNN parameters to one or both of the first and second DNNs, wherein the second set of DNN parameters is based on the DNN outputs. 

The closest prior art of record Bogojeska et al. (US 2015/0178637, hereinafter "Bogojeska") teaches an incident analysis and recommendation system that extracts features and trains a modeler to make recommendations to avoid incidents.  Salakhutdinov et al. (Deep Boltzmann Machines, Hereinafter "Salakhutdinov") teaches training deep neural networks and Restricted Boltzmann machines using contrastive divergence.  Hughes et al. (Accelerating Multi-core Processor Design Space Evaluation Using Automatic Multi-threaded Workload Synthesis, Hereinafter "Hughes") teaches implementation of a tool for creating an optimal processor design.  Chedid et al. (Survey on Power Management Techniques for Energy Efficient Computer Systems, Hereinafter "Chedid") teaches managing operations of one or more datapaths of the processing units.  Sheikh et al. (An overview and classification of thermal-aware scheduling techniques for 
While elements of the present invention are taught individually by the aforementioned references, combining the aforementioned references as an ordered combination would not have been obvious to one ordinarily skilled in the art because there is no teaching, suggestion, or motivation to combine the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art without being based upon improper hindsight reasoning in view of the present specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9, 11-22, and 24-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/           Examiner, Art Unit 2126                                                                                                                                                                                             /ANN J LO/Supervisory Patent Examiner, Art Unit 2126